UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement ¨Definitive Additional Materials oSoliciting Material Under Rule 14a-12 DEL GLOBAL TECHNOLOGIES CORP. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: DEL GLOBAL TECHNOLOGIES CORP. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD DECEMBER 16, 2008 To the Shareholders: NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the “Meeting”) of DEL GLOBAL TECHNOLOGIES CORP., a New York corporation (the “Company”), will be held at the Talbott Hotel, 20 E. Delaware Place, Chicago, Illinois 60611 on Tuesday, December 16, 2008 at 3 p.m.,central time, or at any adjournment or postponement thereof, for the following purposes: 1. To elect four (4) members of the board of directors of the Company (the “Board”) to serve until the next annual meeting of shareholders and until their successors have been duly elected and qualify; 2. To ratify the appointment of BDO Seidman, LLP as our independent registered public accountants for the fiscal year ending August 1, 2009; and 3. To transact such other business as may properly be brought before the Meeting or any adjournment or postponement thereof. These proposals are more fully described in the proxy statement accompanying this notice.The Company’s Board recommends that you vote FOR each of these proposals.The Meeting may be postponed or canceled by action of the Board upon public notice given prior to the time previously scheduled for the Meeting or adjourned by action of the chairman of the Meeting.Only shareholders of record at the close of business on November 11, 2008 are entitled to vote at the Meeting. All shareholders are cordially invited to attend the Meeting in person.However, to ensure your representation at the Meeting, you are urged to mark, sign, date and return the enclosed proxy card as promptly as possible in the postage-prepaid envelope enclosed.Any shareholder attending the Meeting may vote in person even if such shareholder has returned a proxy, as long as the shares are held in the shareholder’s name or the brokerage firm, bank or other holder of record acting as the shareholder’s nominee confirms the shareholder’s ownership in writing.A list of shareholders entitled to vote at the Meeting will be available for inspection at our offices.If you have any further questions concerning the Meeting or any of the proposals, please contact James A. Risher at (847) 288-7000. By Order of the Board of Directors /s/ James A. Risher James A. Risher President and Chief Executive Officer Franklin Park, Illinois Dated: November 14, 2008 DEL
